DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Reference GB 1538333 on the IDS from 7/27/2020 has been lined through and not considered.  GB 1538333 has no relevance to the current application (if the Applicant believes it does, they are invited to explain the relevance), and was an obvious typographical error made by the UK IPO (see Search Report for Application GB 1913883.3 dated 3/9/2020).  GB 1538333 was obviously meant to be GB 2538333, which the Applicant has cited on the IDS dated 9/26/2019.
Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:  the usage of “the build platform” in each station needs to be clarified.  This issue does not rise to the level of indefiniteness (though some 112b rejections have been deemed necessary as discussed below), but a clarifying amendment would help the situation.  Claims 1 and 8 start off by claiming “a plurality of build platforms”, but when discussing each station the claims state “the build platform”.  To help clear up any possible issues, it is suggested to say instead  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 is seen as vague and indefinite due to how the platform(s) is/are claimed in terms of antecedent basis.  In line 1 (it is noted that the lines shown on the claim pages do not line up properly due to the inconsistence numbering or not numbering of the line breaks) claim 1 states “a plurality of build platforms”.  However when discussing the stations the platforms are only referred to as “a build platform” (line 6), “the build platform” (lines 9 and 15), or “different build platform” (line 18).  These instances do not refer back to the fact that a plurality of build platforms has been claimed, and that these platforms are then at different stations.  It is suggested to amend in a manner which preserves proper antecedent basis with respect to the numbering of platforms and their locations.  The same issues exist in claim 8.  For examination purposes, the platforms discussed with respect to each station will be interpreted to be part of the previously claimed plurality of build platforms.
Claim 1 recites the limitation "a build platform" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Line 6 does not refer back to the previous usage of build platform, thus it is vague and indefinite since it is unclear is this a platform from the previous plurality of platforms.
Claim 4 recites the limitation "the build platform" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is vague and indefinite since it is unclear is this which platform claim 4 is referring back to.
Claim 4 recites the limitation "the at least one build platform" in lines 27 and 28.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 never states “at least one build platform”, only a plurality.  Claim 4 is vague and indefinite since it is unclear is this which platform claim 4 is referring back to.
Claim 8 recites the limitation "a build platform" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.  Lines 15 and 16 does not refer back to the previous usage of build platform, thus it is vague and indefinite since it is unclear is this a platform from the previous plurality of platforms.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-7 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al (U.S. PGPub 2015/0131074; herein Ebert), in view of Holt (GB 2538333; already of record).  Regarding claim 1, Ebert teaches:
A stereolithographic 3D printer comprising a plurality of build platforms (production platforms 1, 2, 3, 4) and also comprising the following stations:
An exposure station (paragraphs 0031-0035) comprising a vat (tank 10) and a visual display screen (exposure unit 12), said vat and said visual display screen being planar parallel (As seen in the Figures), said exposure station being configured such that liquid photopolymer situated in the vat and between a build platform and the visual 
A wash station configured to remove unpolymerised photopolymer from the intermediate object with a solution (cleaning station 20)
A post exposure station (fixing station 40) comprising an illumination source of a wavelength configured to polymerise the partially cured photopolymer of the intermediate object to form the 3D object (paragraph 0022, the exposure unit and fixing station 40 use overlapping wavelength ranges, thus there is a possible range where both parts can cure at the same wavelength, thus any uncured monomer remaining can be cured by the fixing station)
Optionally a load and unload station to remove the 3D object from the build platform (Optional limitation)
Wherein said build platforms are configured to move from station to station and wherein said stations are configured to carry out their functions simultaneously, each operating at any given time on a different build platform or the object on said different build platform (As seen in the Figures 1-6. and paragraph 0039 and 0044-0047, the station of Ebert can operate simultaneously)
It is noted that the vat 10 and exposure unit 12 are not in direct contact with each other.  Nevertheless, in the same field of endeavor Holt teaches a vat (vat 105 with layer 104) that is in direct contact with a LCD screen 103.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the screen and vat in direct contact, such as taught by Holt, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
In this instance there are only two possible options, direct contact or indirect contact (both shown by Ebert and Holt), there would be no undue experimentation since there are only two options, and both designs work as stereolithography apparatuses, thus it would be obvious to have the screen be directly contacting the vat. 
Regarding claim 2:
Wherein the visual display screen is a liquid crystal display
Ebert does not teach a LCD, however Holt teaches a LCD screen 103.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the LCD of Holt, since LCDs provide a lower cost option for use in a 3D printer (page 7, lines 24-26)
Regarding claim 3, Holt further teaches:
Wherein the light emitted by the visual display screen is visible or near visible (page 1, lines 26-28 and page 4, line 17 through page 5, ling 18)
Regarding claim 7, Ebert teaches:
Wherein each of the plurality of build platforms are discrete elements (As shown in the Figures the production platforms 1, 2, 3, 4 are discrete elements)

Regarding claim 8:
See remarks regarding claim 1.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4 and 5 are allowable, claim 6 is allowable due to it being dependent on claim 5.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (the 112 rejections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743